Voto Concurrente
del Juez Asociado Señor Pérez Pimentel,
con el cual están conformes los Jueces Asociados Señores Hernández Matos, Blanco Lugo, Dávila y Ramírez Bages
*174San Juan, Puerto Rico, a 29 de junio de 1967
Las acusaciones imputan a los apelantes que “tenían en su posesión y dominio material relacionado con el juego ilegal de la bolita y/o bolipool”.
En el caso de Pueblo v. Trinidad Fernández, 93 D.P.R. 897 (1967), resolvimos que una acusación similar no im-putaba una violación de la See. 4 de la Ley de la Bolita (33 L.P.R.A. see. 1250). Al efecto dijimos en dicho caso:
“La See. 4 de la Ley de la Bolita que se imputa en la acusa-ción haber sido infringida por el apelante, dispone en lo perti-nente :
‘Toda persona que fuere sorprendida portando o condu-ciendo o que tuviere en su poder en cualquier concepto cualquier papeleta, billete, ticket, libreta, lista de núme-ros o letras, boletos o implementos que pudieren usarse para los juegos ilegales de la “bolita”, “bolipul”, combi-naciones relacionadas con los “pools” o bancas de los hipó-dromos de Puerto Rico y loterías clandestinas, y toda persona que poseyere, vendiere o en cualquier forma transportare éstos o cualesquiera otros análogos que se pudieren utilizar o usar en dichos juegos ilícitos, o conectados con la prácti-ca de los mismos, incurrirá en delito público y será arrestada inmediatamente, dándose traslado del caso sin demora al fiscal con jurisdicción, quien formulará la correspondiente acusación, . . .’
“Si bien en la imputación de un delito la acusación no tiene que emplear estrictamente las palabras usadas en la ley, debe, sin embargo, contener una exposición de los hechos esenciales constitutivos del delito. Regla 35 de Procedimiento Criminal.
“Con el propósito de dar una interpretación razonable a la referida See. 4 y salvar su constitucionalidad, resolvimos en Pueblo v. Mantilla, 71 D.P.R. 36 (1950), reafirmando expresa-mente lo que habíamos hecho en el caso de Pueblo v. De Jesús, 70 D.P.R. 37 (1949), que la conjunción ‘o’ debía leerse como con-junción ‘y’ de suerte que no constituyera delito bajo dicha sec-ción la posesión del material especificado en la ley que fuera susceptible de uso inocente si además dicho material no estaba conectado con la práctica de los juegos ilegales allí mencionados. *175Por lo tanto, una acusación por violación a la See. 4 debe alegar tanto que el material en posesión del acusado se podrá utilizar o usar en dichos juegos ilícitos como que dicho material estaba conectado con la práctica de los mismos. En otras palabras, la acusación debe contener la alegación de que el material se pu-diere utilizar o usar en los juegos ilícitos de la ‘bolita’, ‘bolipul’, etc., y que dicho material está conectado con la práctica de dichos juegos ilegales.”
El voto disidente del compañero Juez Asociado, Sr. Santana Becerra, sostiene que la alegación escueta de que el acu-sado “tenía en su posesión y dominio material relacionado con el juego ilegal de la bolita y/o bolipool”, es suficiente para imputarle el delito previsto en la See. 4 de la Ley de la Bolita. Sostiene que la acusación es suficiente si sigue las palabras del estatuto. Generalmente así es pero en este caso se siguieron parte de las palabras del estatuto y se omitieron otras que integran uno de los elementos esenciales del delito prescrito en la referida See. 4, si es que ratificamos lo re-suelto en los casos de Pueblo v. De Jesús, 70 D.P.R. 37 (1949) y Pueblo v. Mantilla, 71 D.P.R. 36 (1950), en el sentido de que la conjunción “o” podía leerse como la conjunción “y” de suerte que no constituyera delito la posesión de aquel material descrito en dicha See. 4 ó implementos “que pu-dieren usarse para los juegos ilegales de la ‘Bolita’, ‘Boli-pool’,, ... o cualesquiera otros análogos que se pudieran utilizar o usar en dichos juegos ilícitos . . . ”.
La acusación en este caso como en el de Trinidad Fer-nández sigue parcialmente las palabras del estatuto que siguen a la conjunción “o”, o sea, que tenían en su posesión y dominio material relacionado con el juego ilegal de la bolita y/o bolipool pero no sigue las palabras del estatuto que anteceden a la conjunción “o” porque omite la alegación que dicho material podía usarse para el juego ilegal de la bolita y/o bolipool y que se pudieran utilizar o usar en dichos juegos ilegales.
*176Según el voto disidente estas alegaciones son innecesarias porque el acusado puede inferir que han sido hechas en la acusación porque es de presumirse que material relacionado con el juego de la bolita y/o bolipool se puede usar y uti-lizar en dichos juegos.
Descarta el voto disidente la probabilidad de que material relacionado con el juego de la bolita y/o bolipool, no sea material que podría usarse y que se pudiera utilizar en dicho juego ilegal, como lo serían boletos o listas de números de jugadas ya pasadas, o material parcialmente destruido o inservible su uso para el juego o que por alguna otra cir-cunstancia ya no se pueden usar en el referido juego ilegal. A esto contesta el voto disidente que “el mecanismo que proveen las Reglas 38 y 64 (o) de las de Procedimiento Criminal se encarga, mediante la exigencia al Fiscal de un pliego de especificaciones, de la situación en que la posesión del material que se imputa relacionado con el juego ilegal sea material no susceptible de dicho juego. Si del pliego de especificaciones, que las Reglas lo consideran como parte integrante o complementaria de una acusación surgiere que el material poseído era capaz de uso inocente, incuestionable-mente que procedería desestimar la misma bajo lo dispuesto en la Regla 64 (o).”
De acuerdo con la Regla 38(a) de Procedimiento Criminal (1) el tribunal puede permitir en cualquier momento las enmiendas necesarias para subsanar los defectos de forma de que adoleciere la acusación, la denuncia o un escrito de especificaciones que no afecten los derechos sus-*177tanciales del acusado (2) y que una vez rendido el veredicto o fallo del tribunal, en ausencia de enmiendas, dicho defecto, imperfección u omisión se entenderá subsanado.
Si el defecto u omisión fuere sustancial, conforme a la Regla 38(b) (3) el tribunal puede permitir en cualquier mo-mento antes de la convicción o absolución del acusado, las enmiendas necesarias para subsanarlo. Si se tratare de una acusación el acusado tendrá derecho a que se celebre de nuevo el acto de la lectura de la acusación.
Esta regla no impone al acusado la obligación de soli-citar un pliego de especificaciones cuando el defecto en la acusación o denuncia consiste en la omisión de alegar uno o más de los elementos integrantes del delito imputado. En tal caso el remedio del acusado es la moción para desestimar la acusación provista en la Regla 64. De ocurrir esto el tribunal puede ordenar la desestimación de la acusación u orde-nar que se subsane el defecto sustancial de que adolece, de-biendo en este último caso celebrarse de nuevo el acto de la lectura de la acusación.
No es función del pliego de especificación de particula-res (bill of particulars) enmendar una acusación o denuncia que adolece de un defecto, omisión o imperfección sustan-*178cial. El mecanismo que ofrecen las Reglas de Procedimiento Criminal para corregir defectos sustanciales en la acusación o denuncia, no es, ni obligando al acusado a solicitar espe-cificaciones, ni autorizando al fiscal a servir dicho pliego al acusado, sino que el defecto sustancial debe subsanarse me-diante enmienda a la acusación. Solamente cuando el defecto es de forma, las Reglas permiten que se subsane mediante un pliego de especificación de particulares. Por eso la Regla 38(a) menciona el “escrito de especificaciones” al decir “Si la acusación, la denuncia o un escrito de especificaciones adolecieren de algún defecto, imperfección u omisión de forma aludido en la Regla 36, el tribunal podrá permitir en cual-quier momento las enmiendas necesarias para subsanarlo. Etc.” En el apartado (b) de esa Regla 38, que es el que dispone la forma de enmendar las acusaciones o denuncias que adolecen de defectos sustanciales, no se menciona, como se hace en el apartado (a) de dicha Regla 38, el escrito de especificaciones.
Esto es así porque la función de un escrito de especifi-caciones es la de suministrar al acusado, a su requerimiento, información adicional bajo una acusación o denuncia válida, con el objeto de poder preparar su defensa o para protegerse contra una segunda convicción por el mismo delito.
Véase anotación en 5 A.L.R.2d 444.
En el caso de Trinidad Fernández citamos los de De Jesús y Mantilla, como autoridad sobre la interpretación de la See. 4 de la Ley de la Bolita, al efecto de que la conjunción “o” usada en dicha sección debía leerse como la conjunción “y”. De ahí nuestra conclusión en dicho caso de Trinidad Fernández de que leída así la See. 4, en la acusación debía alegarse tanto que el material u otros implementos podían usarse o utilizarse en los juegos ilegales de la bolita y/o bolipool como que dicho material o implementos estaban co-nectados con la práctica de dichos juegos.
*179Si según el voto disidente es suficiente ~una acusación en la que solamente se alegue que el material estaba rela-cionado con el juego de la bolita y/o bolipool, también sería suficiente una acusación en la que solamente se alegue que el acusado tenía en su posesión y dominio material que podía usarse o utilizarse en dichos juegos, pues al sostenerse la suficiencia de la primera acusación — posesión de material relacionado con el juego de la bolita y/o bolipool — se está sosteniendo que la conjunción “o” de la See. 4 deberá seguirse leyendo como conjunción “o” y no como conjunción “y” según ya ha resuelto este Tribunal en los casos de De Jesús y Mantilla, supra.
Se argumenta en el voto disidente, copiando ciertas par-tes de la opinión del caso de Mantilla que “lo que exigimos en el caso de Mantilla fue prueba, antes de una convicción, de que el material poseído se conectaba con el manejo efec-tivo del juego ilegal. En otras palabras, que si la prueba demostraba solo material de uso inocente no podía haber convicción”.
Toda esta argumentación sobre la prueba y la que le precedió llevó al Tribunal a concluir en el caso de Mantilla que como la See. 4 requería una .demostración adicional de que los objetos envueltos que podían utilizarse o usarse en los juegos ilegales de la bolita y/o bolipool estaban conec-tados con el juego de la bolita, el problema sobre la consti-tucionalidad de la See. 4, se desvanecía.
En este caso de Mantilla, el único ataque a la suficiencia de la acusación se fundó en que no se describía el material que la acusada podía usar y usaba en el juego de la bolita. Se resolvió que la palabra “material” incluye los implemen-tos específicamente nombrados en la See. 4 y que si la acusada deseaba una descripción más específica del material, la pudo obtener solicitando un pliego de particulares.
La acusación en el caso de Mantilla era suficiente, una vez resuelto que no había necesidad de describir el material. *180Dicha acusación imputó a la acusada que “fue sorprendida mientras ilegal, voluntaria y maliciosamente tenía en su po-sesión, dentro de su casa, material que la acusada podía usar y usaba en el juego ilegal de bolita”.
Dicha acusación contiene, pues, la alegación de que (1) el material se podía usar en el juego ilegal de la bolita, y (2) la conexión de ese material con la práctica de dicho juego, toda vez que se alegó que ella usaba el material en el juego de la bolita.
En el caso de autos no se alega en la acusación que el material de bolita, que no se describe, podía usarse o utili-zarse en el juego ilegal de bolita y/o bolipool y éste es uno de los elementos integrantes del delito definido en la See. 4 de. la Ley de la Bolita. Como cuestión constitucional, el acu-sado tiene derecho a que se le notifique de la naturaleza y causa de la acusación (4) y esta disposición implica induda-blemente que la acusación debe contener todos los elementos integrantes del delito que se imputa. Por lo menos en la implementación de esa norma constitucional la legislatura proveyó la forma de disponer de una acusación que no imputa la comisión de delito y ciertamente no es una de esas formas, la de que el acusado solicite del fiscal que le informe cuáles son los elementos del delito que pretende imputarle.
Por los motivos consignados anteriormente, he votado a favor de la revocación de la sentencia apelada.
—O—
Opinión Disidente del Juez Asociado Señor Santana Becerra en la cual concurre el Juez Asociado Señor Rigau
San Juan, Puerto Rico, 29 de junio de 1967
A los apelantes se les imputó que en distintas ocasiones “tenían en su posesión y dominio material relacionado con *181el juego ilegal de la bolita y/o bolipool”. El Tribunal resuelve por sentencia que esta acusación no imputa la comisión de delito porque “no se alega que dicho material se pudiere utilizar o usar en los referidos juegos ilícitos y que estuviese conectado con la práctica de los mismos”, y revoca las sen-tencias condenatorias.
La See. 4 de la Ley Núm. 220 de 15 de mayo de 1948 conocida como Ley de la Bolita, dispone que:
“Toda persona que fuere sorprendida portando o condu-ciendo o que tuviere en su poder en cualquier concepto cual-quier papeleta, billete, ticket, libreta, lista de números o letras, boletos o implementos que pudieren usarse para los juegos ile-gales de la ‘bolita’, ‘bolipul’, combinaciones relacionadas con los ‘pools’ o bancas de los hipódromos de Puerto Rico y loterías clandestinas,
y toda persona que poseyere, vendiere, o en cualquier forma transportare éstos o cualesquiera otros análogos que se pudieren utilizar o usar en dichos juegos ilícitos, o conectados con la práctica de los mismos,
incurrirá en delito público y será arrestada inmediatamente,....”
La acusación en este caso, que alegó que los apelantes “tenían en su posesión y dominio material relacionado con el juego ilegal de la bolita y/o bolipool” les imputó clara-mente una violación de la anterior See. 4 que declara delito el poseer material conectado con los juegos clandestinos que en dicha sección se informan. Es doctrina muy familiar que una acusación que sigue las palabras del estatuto es sufi-ciente. La única variación en este caso fue la sustitución del vocablo “conectado” por el de “relacionado”, pero ambos vocablos dan igual idea de relación o atadura del material poseído con el juego ilegal.
Según anticipé en la expresión hecha en el “escolio 2” de mi opinión disidente en el caso Pueblo v. Soto Zaragoza, 94 D.P.R. 350 (1967), ante una observación que también aparece en el “escolio 6” de la opinión de la mayoría en *182dicho caso, si se imputa que un material está conectado o relacionado con el juego ilegal de la bolita, por inevitable y lógica inferencia tal material es susceptible de ser utilizado en dicho juego. Como también expuse en el referido “escolio 2”, el mecanismo que proveen las Reglas 38 y 64 (o) de las de Procedimiento Criminal se encarga, mediante la exigencia al fiscal de un pliego de especificaciones, de la situación en que la posesión del material que se imputa relacionado con el juego ilegal sea material no susceptible de dicho juego. Si del pliego de especificaciones, que las reglas lo consideran como parte integrante o complementaria de una acusación surgiere que el material poseído era capaz de uso inocente, incuestionablemente que procedería desestimar la misma bajo lo dispuesto en la Regla 64 (o).(1)
En el caso de autos no aparece del récord que los ape-lantes solicitaran especificaciones de la acusación. La acusa-ción que tal como se redactó sencillamente sigue las palabras del estatuto imputa, a mi juicio, a los apelantes, una infrac-ción de la See. 4 de la Ley de Bolita con tal claridad y suficiencia como para satisfacer cualquier garantía constitu-cional del debido procedimiento.
■ La sentencia de la mayoría en este caso cita nuestra de-cisión en Pueblo v. Trinidad Fernández, 93 D.P.R. 897 (1967). El caso de Trinidad Fernández halla apoyo en Pueblo v. De Jesús, 70 D.P.R. 37 (1949), y en Pueblo v. Mantilla, 71 D.P.R. 36 (1960). Un reexamen de esos dos casos me ha llevado a las siguientes conclusiones:
En el caso de De Jesús no se presentó un problema de suficiencia de las alegaciones de la acusación para imputar *183delito. Contestando un ataque de inconstitucionalidad plena de la See. 4 de la Ley por razón de ser vaga e imprecisa en cuanto al delito, dijimos en el de De Jesús, 70 D.P.R. 37, 41 (1949) :
“El apelante no cita autoridad alguna en apoyo de la alegada inconstitucionalidad de la ley. Arguye, sin embargo, que esa sec-ción 'es irrazonable y que la misma aíecta el derecho de pro-piedad y la libertad del individuo. En apoyo de su tesis dice que el que portare, condujere o tuviese en su poder cualquier papel, libreta, boleto, etc., incurre en delito de acuerdo con dicha sección, toda vez que esos artículos pueden utilizarse para el juego de la bolita; que bastará agregar a un papel en blanco que se porte, un número de tres cifras, y el delito quedará consumado; y que también se cometerá el delito al portar un papel en blanco, pues puede usarse en el futuro para llenarlo de guarismos que se usen para el juego de la bolita. En otras-palabras, la contención del acusado parece ser que la sección 4 define vaga e imprecisamente el delito y que por consiguiente, es inconstitucional. .
La ley que nos ocupa, en su sección primera, empieza por declarar estorbo público a los juegos generalmente conocidos por bolita o boli-pool y es de conocimiento general los esfuerzos que por muchos años se han venido haciendo para erradicar este mal social que tantos perjuicios causa, especialmente en la clase pobre que es la que por lo general participa en ese juego. Para lograr su fin, la Legislatura ha tratado de atacar el mal en la forma más eficiente posible. No convenía usar un lenguaje demasiado específico. Difícil en extremo, si no imposible, hubiera sido para el legislador prever todas las ingeniosas combinaciones y artificios de que los infractores de la ley podrían valerse para burlarla.
La regla de que los estatutos penales deben ser estrictamente interpretados a favor de las personas acusadas de infringirlos, no requiere que a las palabras de una ley se les dé su signifi-cado más restringido ni que la intención evidente del legislador sea menospreciada. Para interpretar correctamente una ley, debe buscarse la intención legislativa, no en una frase aislada o en una de sus secciones, sino en el contexto de todo el estatuto, teniendo en cuenta el propósito perseguido por el legislador. *184Donnelley v. United States, 276 U.S. 505 (1928) y United States v. Giles, 300 U.S. 41 (1937).
La interpretación propuesta por el apelante, al efecto de que por el mero hecho de portarse un papel o una libreta en blanco, se viola la sección 4, es irrazonable. Ninguna corte de justicia podría interpretar el estatuto en ese sentido.” (Énfasis puesto.)
El caso posterior de Mantilla también envolvía un ataque a la constitucionalidad de la See. 4 por ser “vaga e indefinida que viola la cláusula del debido procedimiento de ley de la Carta Orgánica, 48 U.S.C., see. 737.” 71 D.P.R., pág. 39 (1950). Dijimos a la pág. 41:
“La proposición de que la sección 4 condena la posesión de objetos inocentes y es por consiguiente inconstitucionalmente vaga no es nueva. Se presentó en Pueblo v. De Jesús, 70 D.P.R. 37, en el cual se resolvió por este Tribunal con el siguiente lenguaje (págs. 42-43):
[Se cita del caso de De Jesús\
“No obstante la acusada sostiene que el caso de De Jesús fue erróneamente resuelto y debe ser revocado. Su posición es que el lenguaje de la sección 4 es claro y libre de toda ambigüedad y que este Tribunal no puede redactarla de nuevo so pretexto de interpretarla para salvar su constitucionalidad. Así hacerlo, alega, sería invadir nosotros las prerrogativas de la Legislatura y violar la doctrina de la separación de poderes.
Sin embargo, no convenimos en que la sección 4 escueta-mente provee de su faz que la mera posesión de objetos que son susceptibles de uso inocente constituye delito. Según indicamos en el caso de De Jesús, ésta puede ser la primera impresión obtenida de una ligera lectura de la sección 4, independiente-mente de las otras disposiciones de la Ley núm. 220. Pero cree-mos que la intención de la Legislatura de darle un significado diferente con este lenguaje, se torna manifiesta cuando exami-namos la sección 4 cuidadosamente a la luz de varias reglas de interpretación estatutaria.”
Como parte de esas reglas de interpretación expusimos que la conjunción “o” en la See. 4 podía leerse como la conjun-*185ción “y” en un estatuto, si con esto se lograba hacer cumplir la intención legislativa. Y dijimos (pág. 43) “que si la im-putación de posesión envuelve materiales susceptibles de uso inocente, no se puede obtener una convicción bajo la sección 4 a menos que se pruebe que los materiales estaban conectados con el manejo efectivo de un juego de bolita.” (Énfasis puesto.) Como podrá verse, lo que exigimos en Mantilla fue prueba, antes de una convicción, de que el material poseído se conectaba con el manejo efectivo del juego ilegal. En otras palabras, que si la prueba demostraba sólo material de uso inocente no podía haber convicción.
Pero el propio caso de Mantilla nos ofrece apoyo en nues-tro criterio. Se dijo a la pág. 50 contestando al argumento de que la acusación no aducía hechos suficientes para im-putar delito, porque la palabra “material” era vaga y podía incluir un traje, un zapato o cualquier cosa:
“. . . En vista de la naturaleza de la materia envuelta, resol-vemos que la imputación de posesión de tal material fue sufi-cientemente precisa, a los fines de exponer una infracción bajo la sección 4. El caso de Marini fue resuelto bajo hechos dife-rentes y bajó una ley diferente, y es distinguible. Si la acusada hubiera deseado una descripción más específica del material, la pudo haber obtenido solicitando un pliego de particulares, [ci-tas] Pero no hizo tal moción.” (Énfasis puesto.)
Un reexamen del problema legal aquí envuelto me lleva a la conclusión que cometí error al convenir con la sentencia dictada en el caso de Trinidad Fernández. Como he llegado a ese convencimiento, no creo que deba perpetuarme atado al error. De haberse solicitado una reconsideración en el caso de Trinidad Fernández, posiblemente en reconsideración hubiera asumido la posición que ahora asumo.
Por las razones expuestas disiento y entiendo ahora que como problema de alegaciones, la acusación imputa una in-fracción a la See. 4 de la Ley de la Bolita, sin perjuicio del derecho que tenían los apelantes y que tiene cualquier otro *186acusado de exigirle al fiscal que le especifique el material que se alega poseído. Si de la especificación surge que el material es inocente, procede que se desestime la acusación. Repito que bajo una acusación que imputa estar en posesión y dominio de material relacionado con el juego ilegal de la bolita, por ley de gravedad cae dentro de ese lenguaje la imputación de que el material es susceptible de ser usado en el juego ilegal.

La Regla 38(a) dispone:
“(a) Subsanadón de defectos de forma. Si la acusación, la denuncia o un escrito de especificaciones adolecieren de algún defecto, imperfección u omisión de forma aludido en la Regla 36, el tribunal podrá permitir en cualquier momento las enmiendas necesarias para subsanarlo. En ausencia de enmienda, dicho defecto, imperfección u omisión se entenderá subsanado una vez rendido el veredicto del jurado o el fallo del tribunal.”


La Regla 36 dispone:
“Una acusación o denuncia no será insuficiente, ni podrán ser afectados el juicio, la sentencia o cualquier otro procedimiento basados en dicha acusación o denuncia, por causa de algún defecto, imperfección u omisión de forma que no perjudicare los derechos sustanciales del acu-sado.”


La Regla 38(b) dispone:
“(b) Subsanación de defecto sustancial. Si la acusación o la de-nuncia adolecieren de algún defecto u omisión sustancial, el tribunal en el cual se ventilare originalmente el proceso podrá permitir, en cualquier momento antes de la convicción o absolución del acusado, las enmiendas necesarias para subsanarlo. Si se tratare de una acusación, el acusado tendrá derecho a que se le celebre de nuevo el acto de la lectura de la acusación. Si se tratare de una denuncia, el. acusado tendrá derecho a que el juicio se le celebre después de los cinco días siguientes a aquel en que se hiciere la enmienda.”


 Sección 11 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico.


La Regla 64 dispone: “La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas, sólo podrá basarse en uno o más de los siguientes fundamentos:
(o) Que de los hechos expresados en el pliego de especificaciones consta que el delito imputado en la acusación o denuncia no fue cometido, o que el acusado no lo cometió . . .” (Énfasis puesto.)